Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              December 14, 2018

The Court of Appeals hereby passes the following order:

A19A0921. RANDY L. WALKER et al. v. FIRST COAST LOGISTICS OF
    JACKSONVILLE, INC. et al.

      The Appellant in the above styled case has filed a Motion For Permission To
Withdraw Appeal. Pursuant to Court Rule 41(g), said motion is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/14/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.